internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi br 1-plr-164601-01 date jan x trust trust state firm a b a b c z d1 d2 d3 d4 d5 d6 d7 plr-164601-01 dear this letter responds to a letter dated date and subsequent correspondence written on behalf of x requesting inadvertent termination relief under sec_1362 facts according to the information submitted x a domestic entity was incorporated under the laws of state on d1 x elected subchapter_s status effective d2 a its sole shareholder consented to the election in d3 a and his spouse b sought legal advice from advisor advisor recommended that they create certain trusts to hold their assets advisor referred a and b to an attorney to assist them with the establishment of the trusts advisor a and b all believed that the attorney was a competent professional pursuant to attorney’s advice trust and trust the trusts were formed in d3 naming a and b’s children a b and c as one-third beneficiaries beneficiaries as to each on d4 a transferred to trust z of the total stock in x and also transferred another z of the total stock in x to b who in turn immediately transferred the x stock to trust attorney a and b all believed the trust and trust were eligible s_corporation shareholders as such x continued filing income_tax returns as an s_corporation from d5 through d7 attorney never informed a b or the beneficiaries that qualified subchapter_s trusts qsst elections needed to be filed when the x stock was transferred to the trusts thus no qsst election was filed a and b were never advised that the qssts had to maintain separate equal shares for each beneficiary or that the qssts were required to distribute current trust accounting_income proportionately to the beneficiaries as a result during the years d5 through d6 some of the trust accounting_income was retained and taxed at the trust level in addition the taxable_income of the trusts that was distributed to the income beneficiaries was not done so on a proportionate basis in late d7 a and b learned that the improper treatment of the trusts for the years d5 through d6 may have terminated x’s s_corporation status upon learning of its possible termination a and b immediately sought to correct this problem by filing the instant private_letter_ruling request x a b and the beneficiaries represent that at no time did they desire to terminate x’s s_corporation status rather x a b and the beneficiaries relied on the sophistication and tax expertise of attorney to advise them of all requirements necessary to qualify and maintain the trusts status as a qualified subchapter_s trusts x a b and the beneficiaries have agreed to make any adjustments that the commissioner of the internal_revenue_service may require to this end the beneficiaries have corrected the misallocation of the trust accounting_income for the years d5 through d6 by making payments including interest in d7 to the beneficiaries plr-164601-01 who received less in distributions than their prorata share and by making corresponding adjustments to each of the beneficiaries’ d7 federal individual income_tax returns the adjustments ensure that each income_beneficiary reported an identical aggregate amount of taxable_income from x on his or her tax_return for the years at issue in addition a and b obtained court approval to reform the trusts and to divide each of the two trusts into three equal separate trusts for a total of six trusts separate trusts for the benefit of each of the three beneficiaries a b and c each of the separate trusts provides the following that during the life of the current income_beneficiary there shall be only one income_beneficiary of the trust that any corpus distributed during the life of the current income_beneficiary may be distributed only to such beneficiary that the income_interest of the current income_beneficiary in the trust shall terminate on the earlier of such beneficiary’s death or the termination of the trust and that upon the termination of the trust during the life of the current income_beneficiary the trust shall distribute all of its assets to such beneficiary law and analysis sec_1361 of the code provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that for purposes of subchapter_s the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate and other than a_trust described in sub sec_1361 who is not an individual sec_1361 provides that for purposes of subchapter_s a small_business_corporation is only permitted to have one class of stock a corporation is treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds sec_1_1361-1 sec_1361 provides that a_trust all of which is treated as owned by an individual who is a citizen or resident of the untied states is a permitted shareholder of a small_business_corporation sec_1361 provides that in the case of a qualified_subchapter_s_trust qsst with respect to which a beneficiary makes an election under sec_1361 such trust shall be treated as a_trust described in sec_1361 and for purposes of sec_678 the beneficiary of such trust shall be treated as the owner of that portion of the trust consisting of stock in an s_corporation with respect to which the election under sec_1361 is made in order to qualify as a qsst sec_1361 requires that during the life of the current income_beneficiary there shall be only income_beneficiary of the plr-164601-01 trust any corpus distributed during the life of the current income_beneficiary may be distributed only to such beneficiary the income_interest of the current income_beneficiary in the trust shall terminate on the earlier of such beneficiary’s death or the termination of the trust and upon the termination of the trust during the life of the current income_beneficiary the trust shall distribute all of its assets to such beneficiary sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the 1st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that any termination under sec_1362 shall be effective on and after the date of cessation sec_1362 of the code provides that if an election under sec_1362 by any corporation was terminated under paragraph or of sec_1362 the secretary determines that the termination was inadvertent no later than a reasonable period of time after discovery of the event resulting in the termination steps were taken so that the corporation is once more a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to this subsection agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the terminating event the corporation shall be treated as continuing to be an s_corporation during the period specified by the secretary s rep no 97th cong 2d sess 1982_2_cb_718 in discussing sec_1362 of the code states in part if the internal_revenue_service determines that a corporation's subchapter_s_election is inadvertently terminated the service can waive the effect of the terminating event for any period if the corporation timely corrects the event and if the corporation and the shareholders agree to be treated as if the election had been in effect for such period the committee intends that the internal_revenue_service be reasonable in granting waivers so that corporations whose subchapter_s eligibility requirements have been inadvertently violated do not suffer the tax consequences of a termination if no tax_avoidance would result from the continued subchapter_s treatment in granting a waiver it is hoped that taxpayers and the government will work out agreements that protect the revenues without undue_hardship to taxpayers it is expected that the waiver may be made retroactive for all years or retroactive for the period in which the corporation again became eligible for subchapter_s treatment depending on the facts conclusion based on the information submitted and the representations made we conclude plr-164601-01 that x’s s_corporation_election terminated on d4 as a result of the transfer of x stock to ineligible shareholders the trusts however we conclude that the facts causing such ineligibility were inadvertent and that the termination of x’s s_corporation_election as a result of the qsst deficiencies was an inadvertent termination within the meaning of sec_1362 of the code consequently we rule that x will be treated as continuing to be an s_corporation from d4 and thereafter provided that the respective beneficiaries of the separate trusts file qsst elections within days of the date of this letter and that x’s s election otherwise is not terminated under sec_1362 except as specifically ruled upon above no opinion is expressed as to the federal_income_tax consequences of the facts described above under any other provision of the code in particular no opinion is expressed or implied as to whether x otherwise qualifies as an subchapter_s_corporation under sec_1361 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer and the second authorized representative indicated on the taxpayer’s power_of_attorney sincerely david r haglund senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
